Title: To Benjamin Franklin from [David Hartley], 24 February 1776
From: Hartley, David
To: Franklin, Benjamin


Dear Sir
Lond feb 24 1776
It is so long since I have had the pleasure of hearing from you that I fear the administration has but too effectually stopt the Channel of Communication between this Country and its colonies. I have allways dreaded this event as fatal and final to the prospect of national reconciliation. When in any contention the parties are not only studiously kept assunder but mischief-making go-betweens exert every art and practise every fraud to inflame jealousies animosities and resentments between them, It is but too obvious to fear that your own prophetic words should be accomplished, that instead of that cordial affection that once and so long existed, and that harmony so suitable to the happiness, safety, strength and wellfare of both Countries, an implacable malice and mutual hatred, such as we see subsisting between the spaniards and Portugueze, the Genoise and Corsicans, should fatally take root between the parent state and its Colonies. These fears are not abated by the Consideration of the incessant injuries, which have been and which continue to be heapt upon our unhappy fellow subjects in America. These injuries are indeed brought upon them by the administration, who usurp the personality and authority which they pretend to derive from the people,but from the distance between us and our american brethren, and the false evidence mutually transmitted from one to the other by a treacherous administration, I greatly fear that national resentments will become indiscriminate. It is inseperable from human nature that the mind under any grievous suffering, especially injury, will be distracted and broken from its nearest and most affectionate connexions which may happen to be but accidentally and collaterally involved. The affection of States to each other consists of the combination of personal affections parentage and intercourse; when blood is shed, and the parent weeps for his son, the widow for her husband, brother for brother an inextinguishable resentment arises; the Appeal for blood. Those unfortunates who have lost their relations and friends become furious, and in those who have them yet to lose, horrors and fears take place of, and drive out affection, the bonds of attachment are let loose and all the tumultuous passions are set afloat. I know that you are as sensible of these consequences as any one can be; you have foreseen them afar off, You have predicted them; You have done every thing in your power to soften animosities, and to put off the evil day. I hope still that you will not despair. Your age, experience, character, humanity and example of moderation in disregarding those injuries and insults which have been offered to yourself, give you the best title to plead with your countrymen, to suspend their resentments, to discriminate those who have not injured them, and to remember the ties of affection between them and their fellow subjects in England. I see the influence of your Counsels in the Congress. I see the distinction clearly made between the ministry and the people of England but I fear that at the same time the seeds of jealousy are struggling to break out. The Address from the Congress to the assembly of Jamaica speaks of the people of England as dissipated and corrupt. The people of England are far otherwise. They are just and generous and if it were put to the sense of the people of England, you would not be left in any doubt whether it was want of will or want of power to do you justice. You know the blot of our Constitution by which to our disgrace, and to your misfortune, a corrupt ministry, sheltered by parliamentary influence, are out of our immediate Controul. A day of account may come, when the justice of the nation may prevail, and if it comes not too late, it may prove a day of reconciliation and cordial reunion between us and America. The trial is with you, to suspend your resentments from becoming indiscriminate, and a great trial it is, in which the assistance and guidance of good men like yourself [may contribute?] to abate popular fury, but, unexampled as the forbearance of America has hitherto been, Believe me that fury which among nations is inseperable from accumulated injury is rising. You must exert all your discretion, to take at least the chance of keeping it down till the fiery trial may abate. I cannot tell you what Efforts the ministry have in their malicious purpose to try. I am amazed at their desperate and headstrong hardiness to proceed in an undertaking, which gives them so little prospect of Success and such certainty of the severest responsibility to this Country when they rouse themselves to the enquiry. The only machinery of the administration which is to be feared, is, least the course of their injustice and tyranny in America should throw your Countrymen into fury beyond the bounds of forbearance, by cruelties exciting an implacable hatred, and upon that hatred so raised by themselves, to attack the view of the people of England thereby to keep off enquiry from themselves. They are masters of all communication, and consequently of the representation of facts to their own purposes. They will send false accounts to you of the disposition of the people here towards you, and if they can drive you by any means to acts of irreconciliation they will endeavour to raise that implacable disposition on this side of the water, upon the false suggestion of which they are now endeavoring to urge you on. We who are friends to both countries wish to prevent such fatal jealousies and misunderstandings.

Many of your best friends in England regret that the Congress has not made some specific and definite proposition, upon which the sense of the people of England might have been consulted. A people at large cannot enter into historical details, especially when facts are so studiously confounded and misrepresented, but still they could judge of a simple proposition. If any such had been made, I think it would have been the most likely method to have captivated the good will of the nation. While the propositions of the Congress are generall and indefinite, the ministry treat them as general words meaning little or nothing in fact. But I think the further prosecution of hostile measures could not be supported by the ministry, if they were to refuse any definite and equitable offer of accommodation made on the part of America. If it be possible let the two countries be once more reunited in Affection. It is not simply peace that we ought to strive for, but reconciliation which is more than peace. We may have peace with foreign states, but it must be reconciliation alone that can reunite us as one people. However forlorn the prospect may be, Let not the common friends slacken their endeavours. Constancy is our only hope. All is lost if we despair. I am Dear Sir With the greatest regard and esteem very affectionately yours
G B
To Dr Franklin Philadelphia
 
Endorsed: G.B. Feb. 24. 1776.
